DETAILED ACTION
This is the First Office Action on the Merits based on the 17/395,374 application filed on 08/05/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Application 17/395,374 is a continuation in part of application 15/154,860 filed on 05/13/2016, now abandoned, which claims priority to a provisional filed on 05/15/2015.
	The Examiner notes that any mention of antimicrobial material or coating is only found in the current application and has priority only to 08/05/2021. Therefore claims 12-15 and 18 have priority only to 08/05/2021. Similarly, any limitations directed towards the dimensions of the device are only found in the current application and has priority only to 08/05/2021. Therefore claims 10-11, and 16-18 have priority only to 08/05/2021.
	As the claims are written in the response filed 08/05/2021, claims 1-9 have priority to 05/15/2015 and claims 10-18 have priority to 08/05/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 6, “its” should be corrected to ---the---
On line 7, “its” should be corrected to ---the--- in both instances
Claim 6 is objected to because of the following informalities:  
On line 1, “its” should be corrected to ---the---
Claim 6 is objected to because of the following informalities:  
On line 7, “said fastener” should be corrected to ---said hook-and-loop fastener---
On line 8, “its” should be corrected to ---the---
On line 9, “its” should be corrected to ---the---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10-11, the term "substantially" on lines 2,3 and 2, respectively is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language. Further, the addition of a range with a ± factor increases the level of uncertainty, as it is unclear what the range would include with substantially the  ± factor.
Regarding claims 16-17, the term "substantially" on lines 2,3 and 2, respectively is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language. Further, the addition of a range with a ± factor increases the level of uncertainty, as it is unclear what the range would include with substantially the  ± factor.
Regarding claim 18, the term "substantially" on lines 4 and 5, is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation following “substantially” are. The Examiner suggests removing the term “substantially” from the claim language. Further, the addition of a range with a ± factor increases the level of uncertainty, as it is unclear what the range would include with substantially the  ± factor.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601) in view of Edens (US 2009/0000060).
 
Regarding claim 1:
Jackson discloses a main body comprising a flexible planar member (see Figures 4-6) having a first side (48) and a grip side (49); and a fastener (35) on said grip side that is configured to selectively secure said main body in a closed configuration when said fastener is affixed to said first side (see Figures 4-6); wherein said main body comprises an fabric material on its first side and a higher coefficient of friction on its grip side than on its absorbent side (“Sheet 42, as seen in greater detail in Fig. 6, includes an outer fabric surface 49 and an inner friction enhancing surface 48.” See column 5 lines 14-15).
Jackson fails to distinctly disclose that the fabric material is absorbent.
Edens teaches a removable moisture absorbent grip cover for use in exercise equipment to create a barrier between the user and the exercise equipment that is easily washable (see paragraph [0005]). Edens further teaches that the grip cover has an absorbent side (110) and a grip side (120), where the absorbent side is terrycloth, cotton, lyocell, toweling, chamois leather, microfiber, wool or a combination thereof (see paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the fabric side comprises an absorbent material such as chamois leather or microfiber, as taught by Edens, to transfer moisture from the user to the material yet easily washable.

Regarding claim 2:
Jackson as modified discloses that said main body comprises a first panel (outer surface 49) on said absorbent side and a second panel (inner surface 48)  on said grip side (see Figure 6, specifically), said first panel and said second panel being positioned back-to-back (see Figure 6, the panels are positioned back to back with each other to create sheet 42), and wherein said first panel comprises said absorbent material and said second panel comprises an anti-slip material (see rejection of claim 1 above).

Regarding claim 5:
Jackson as modified discloses that said first panel and said second panel are coupled on their peripheral edges by a border extending around the peripheral edges of said main body (see Figure 4, specifically).

Regarding claim 8:
Jackson as modified discloses a corresponding fastener (35, see Figures 4-6) on said absorbent side that is configured to interact with said fastener on said grip side.

Regarding claim 9:
Jackson as modified discloses said fastener is a region of hook and loop fasteners (see Figures 4-6).



Claims 3, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601) in view of Edens (US 2009/0000060) and in further view of  Antonini (US 2013/0022792).
Jackson as modified discloses the device as substantially claimed above.

Regarding claim 3:
Jackson as modified discloses that said absorbent material is chamois leather (see rejection of claim 1 above).
	Jackson as modified fails to distinctly disclose that said anti-slip material is silicone. 
Antonini teaches a silicone elastomer film for use in preventing slipping of an object relative to a structure via the elastic material (abstract), specifically, that the silicone elastomer film can be used with electronics [0006], printing paragraph [0008]), and in sports and recreation [0009]. Antonini further discloses that the silicone elastomer film can be used with bats, rackets, paddles, and sticks (paragraph [0009]). Antonini teaches that the specific silicone elastomer film creates has a high coefficient of friction with anti-slip functionality (see paragraph [0029]).  Antonini also teaches that the silicone may be applied to the plastic film, equivalent to the grip side of the main body, through “pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone material to solid sheets or films.” See paragraph [0033], such that the silicone would be directly coupled to the plastic film, or main body. 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the elastomer is silicone directly applied to the first surface through pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone to solid sheets or film, as taught by Antonini, to create a non-slip surface that grips the bat. Further, silicone has a higher coefficient of friction than chamois leather and microfiber, as disclosed by Applicant. 

Regarding claim 4:
Jackson as modified discloses that said absorbent material is microfiber cloth (see rejection of claim 1 above).
	Jackson as modified fails to distinctly disclose that said anti-slip material is silicone. 
Antonini teaches a silicone elastomer film for use in preventing slipping of an object relative to a structure via the elastic material (abstract), specifically, that the silicone elastomer film can be used with electronics [0006], printing paragraph [0008]), and in sports and recreation [0009]. Antonini further discloses that the silicone elastomer film can be used with bats, rackets, paddles, and sticks (paragraph [0009]). Antonini teaches that the specific silicone elastomer film creates has a high coefficient of friction with anti-slip functionality (see paragraph [0029]).  Antonini also teaches that the silicone may be applied to the plastic film, equivalent to the grip side of the main body, through “pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone material to solid sheets or films.” See paragraph [0033], such that the silicone would be directly coupled to the plastic film, or main body. 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the elastomer is silicone directly applied to the first surface through pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone to solid sheets or film, as taught by Antonini, to create a non-slip surface that grips the bat. Further, silicone has a higher coefficient of friction than chamois leather and microfiber, as disclosed by Applicant. 

Regarding claim 6:
Jackson as modified fails to distinctly disclose that the main body comprises liquid silicone applied to its grip side. 
Antonini teaches a silicone elastomer film for use in preventing slipping of an object relative to a structure via the elastic material (abstract), specifically, that the silicone elastomer film can be used with electronics [0006], printing paragraph [0008]), and in sports and recreation [0009]. Antonini further discloses that the silicone elastomer film can be used with bats, rackets, paddles, and sticks (paragraph [0009]). Antonini teaches that the specific silicone elastomer film creates has a high coefficient of friction with anti-slip functionality (see paragraph [0029]).  Antonini also teaches that the silicone may be applied to the plastic film, equivalent to the grip side of the main body, through “pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone material to solid sheets or films.” See paragraph [0033], such that the silicone would be directly coupled to the plastic film, or main body. 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the elastomer is silicone directly applied to the first surface through pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone to solid sheets or film, as taught by Antonini, to create a non-slip surface that grips the bat. Further, silicone has a higher coefficient of friction than chamois leather and microfiber, as disclosed by Applicant. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601), Edens (US 2009/0000060) in further view of Clark et al (US 2010/0043113).
Jackson as modified discloses the device as substantially claimed above.

Regarding claim 7:
	Jackson as modified fails to disclose how the silicon is arranged on the grip side of the main body, specifically which said higher coefficient of friction element comprises a plurality of strips of silicone directly coupled with said main body on said grip side.
Clark et al teaches a hand grip with a grip surface (seen in Figure 1), where the grip surface is in strips directly coupled across the main body (see Figure 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the silicone is arranged in strips directly coupled across the main body, as taught by Clark et al, to allow for the grip side of the main body to more easily conform to the device being gripped and to decrease manufacturing costs associated with materials.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601) in view of Edens (US 2009/0000060) in further view of Newman et al (US 2014/0274614).
Jackson as modified discloses the device as substantially claimed above.

Regarding claim 10:
Jackson as modified fails to disclose specific dimensions. Particularly, Jackson as modified fails to disclose that said length is substantially in the range of 8.00 + 0.25 inches and the width is substantially in the range of 6.75 + 0.25 inches.
Newman et al discloses a grip pad configured to be placed around a cylindrical member (see Figure 2). Newman discloses that the “overall dimensions of the grip pad may change depending on the intended use, and specifically the size of the cylindrical object that it is being attached with” (see paragraph [0035]) and that the grip pad has a length and width approximately 3-12 inches (see paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the pad of Jackson to be in a range of 8.00 + 0.25 inches by 6.75 + 0.25 inches, as taught by Newman et al, to suit the needs of the user. The Examiner further notes that the dimensions of the pad lack criticality and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 11:
Jackson as modified discloses that the pad is configured to wrap around a cylindrical member (see Figure 2), but fails to disclose that the cylindrical member has a circumference substantially in the range of 5.25 + 1.25 inches.
Newman et al discloses a grip pad configured to be placed around a cylindrical member (see Figure 2). Newman discloses that the “overall dimensions of the grip pad may change depending on the intended use, and specifically the size of the cylindrical object that it is being attached with” (see paragraph [0035]) and that the grip pad has a length and width approximately 3-12 inches (see paragraph [0036]). Newman further discloses that a grip pad with the dimensions of 4-5 inches by 3.5 inches is configured to wrap around a bar approximately 1-1.5 inches in diameter. Therefore, a larger pad would be capable of wrapping around a larger diameter bar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the pad of Jackson allow for the pad to wrap around a cylindrical member with a circumference of 5.25 + 1.25 inches,  as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). The Examiner further notes that the dimensions of the pad lack criticality.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601), Edens (US 2009/0000060) in further view of Harris et al  (US 2012/0164202).
Jackson as modified discloses the device as substantially claimed above.

Regarding claim 12:
	Jackson as modified fails to specifically disclose that the main body comprises antimicrobial properties. 
	Harris et al discloses an antimicrobial colloidal silver and gold products, specifically fabric or polymer materials combined with colloidal silver or gold to create an anti-microbial surface. Harris et al further discloses a coating to provide antimicrobial properties or impregnated fabric providing antimicrobial properties (see paragraph [0087]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the fabric material has an anti-microbial agent, as taught by Harris et al, to create a product that is more resistant to bacteria. 

Regarding claim 13:
	Jackson as modified discloses that  a coating provides antimicrobial properties (see rejection of claim 12 above).

Regarding claim 14:
	Jackson as modified discloses that said main body is impregnated with an antimicrobial substance (see rejection of claim 12 above).

Regarding claim 15:
	Jackson as modified discloses that said main body further comprises antimicrobial properties (see rejection of claim 12 above).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601), Edens (US 2009/0000060) and Harris et al  (US 2012/0164202) in further view of Newman et al (US 2014/0274614).
Jackson as modified discloses the device as substantially claimed above.

Regarding claim 16:
Jackson as modified fails to disclose specific dimensions. Particularly, Jackson as modified fails to disclose that said length is substantially in the range of 8.00 + 0.25 inches and the width is substantially in the range of 6.75 + 0.25 inches.
Newman et al discloses a grip pad configured to be placed around a cylindrical member (see Figure 2). Newman discloses that the “overall dimensions of the grip pad may change depending on the intended use, and specifically the size of the cylindrical object that it is being attached with” (see paragraph [0035]) and that the grip pad has a length and width approximately 3-12 inches (see paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the pad of Jackson to be in a range of 8.00 + 0.25 inches by 6.75 + 0.25 inches, as taught by Newman et al, to suit the needs of the user. The Examiner further notes that the dimensions of the pad lack criticality and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).

Regarding claim 17:
Jackson as modified discloses that the pad is configured to wrap around a cylindrical member (see Figure 2), but fails to disclose that the cylindrical member has a circumference substantially in the range of 5.25 + 1.25 inches.
Newman et al discloses a grip pad configured to be placed around a cylindrical member (see Figure 2). Newman discloses that the “overall dimensions of the grip pad may change depending on the intended use, and specifically the size of the cylindrical object that it is being attached with” (see paragraph [0035]) and that the grip pad has a length and width approximately 3-12 inches (see paragraph [0036]). Newman further discloses that a grip pad with the dimensions of 4-5 inches by 3.5 inches is configured to wrap around a bar approximately 1-1.5 inches in diameter. Therefore, a larger pad would be capable of wrapping around a larger diameter bar.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the pad of Jackson allow for the pad to wrap around a cylindrical member with a circumference of 5.25 + 1.25 inches,  as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). The Examiner further notes that the dimensions of the pad lack criticality.



Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 5,469,601) in view of Edens (US 2009/0000060), Antonini (US 2013/0022792), Newman et al (US 2014/0274614) and Harris et al  (US 2012/0164202).

Regarding claim 18:
Jackson discloses a main body comprising a flexible planar member (see Figures 4-6) having a first side (48) and a grip side (49); and a hook and loop fastener (35) on said grip side that is configured to selectively secure said main body in a closed configuration when said fastener is affixed to said first side (see Figures 4-6), wherein said main body comprises an fabric material on its first side and a higher coefficient of friction on its grip side than on its absorbent side (“Sheet 42, as seen in greater detail in Fig. 6, includes an outer fabric surface 49 and an inner friction enhancing surface 48.” See column 5 lines 14-15).
Jackson fails to distinctly disclose that the fabric material is absorbent.
Edens teaches a removable moisture absorbent grip cover for use in exercise equipment to create a barrier between the user and the exercise equipment that is easily washable (see paragraph [0005]). Edens further teaches that the grip cover has an absorbent side (110) and a grip side (120), where the absorbent side is terrycloth, cotton, lyocell, toweling, chamois leather, microfiber, wool or a combination thereof (see paragraph [0025]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the fabric side comprises an absorbent material such as chamois leather or microfiber, as taught by Edens, to transfer moisture from the user to the material yet easily washable.
Jackson as modified fails to distinctly disclose that said anti-slip material is silicone. 
Antonini teaches a silicone elastomer film for use in preventing slipping of an object relative to a structure via the elastic material (abstract), specifically, that the silicone elastomer film can be used with electronics [0006], printing paragraph [0008]), and in sports and recreation [0009]. Antonini further discloses that the silicone elastomer film can be used with bats, rackets, paddles, and sticks (paragraph [0009]). Antonini teaches that the specific silicone elastomer film creates has a high coefficient of friction with anti-slip functionality (see paragraph [0029]).  Antonini also teaches that the silicone may be applied to the plastic film, equivalent to the grip side of the main body, through “pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone material to solid sheets or films.” See paragraph [0033], such that the silicone would be directly coupled to the plastic film, or main body. 
It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the elastomer is silicone directly applied to the first surface through pouring, spraying, spreading, doping, or any other conventional application means suitable for applying a silicone to solid sheets or film, as taught by Antonini, to create a non-slip surface that grips the bat. Further, silicone has a higher coefficient of friction than chamois leather and microfiber, as disclosed by Applicant. 
Jackson as modified fails to disclose specific dimensions. Particularly, Jackson as modified fails to disclose that said length is substantially in the range of 8.00 + 0.25 inches and the width is substantially in the range of 6.75 + 0.25 inches.
Newman et al discloses a grip pad configured to be placed around a cylindrical member (see Figure 2). Newman discloses that the “overall dimensions of the grip pad may change depending on the intended use, and specifically the size of the cylindrical object that it is being attached with” (see paragraph [0035]) and that the grip pad has a length and width approximately 3-12 inches (see paragraph [0036]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dimension of the pad of Jackson to be in a range of 8.00 + 0.25 inches by 6.75 + 0.25 inches, as taught by Newman et al, to suit the needs of the user. The Examiner further notes that the dimensions of the pad lack criticality and that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Jackson as modified fails to specifically disclose that the main body comprises antimicrobial properties. 
	Harris et al discloses an antimicrobial colloidal silver and gold products, specifically fabric or polymer materials combined with colloidal silver or gold to create an anti-microbial surface. Harris et al further discloses a coating to provide antimicrobial properties or impregnated fabric providing antimicrobial properties (see paragraph [0087]). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jackson such that the fabric material has an anti-microbial agent, as taught by Harris et al, to create a product that is more resistant to bacteria. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/             Primary Examiner, Art Unit 3784